ORDER
Musgrave, Senior Judge:
Upon careful consideration of plaintiffs Motion to Consolidate Actions and to Establish a Trial Schedule, defendant’s memorandum in opposition thereto, oral argument, and all other papers and proceedings, it is hereby:
Ordered that plaintiffs Motion to Consolidate Actions and to Establish a Trial Schedule he, and hereby is, denied; and it is further
Ordered that the parties shall confer and file, by June 2,1999, a joint proposed Judgment Order in Court No. 93-03-00161 in accordance with the Slip Op. 98-109 granting summary judgment to the plaintiff; and it is further
*286Ordered that if the parties are unable to file a joint proposed Judgment Order, then each party shall file a proposed Judgment Order by June 2, 1999.